Grant, J.
(after stating the facts). 1. Defendant insisted that there was a misjoinder of plaintiffs, and that, therefore, they could not recover. This claim was based upon evidence on the part of the defendant that plaintiffs had treated their obligations against the defendant as separate, and that Scott, by giving an order for $70 to his co-plaintiff upon the defendant, had parted with his'interest in the subject-matter of the contract. The order had not been paid. Plaintiff Forbes had given his note to the defendant for $120, which defendant testified included the $70 order. Plaintiff Forbes had made certain payments upon this note. Plaintiffs positively denied this transaction, and gave evidence tending to show that the note had no connection whatever with the sale of these lands. This question was left to the jury under a fair statement by the le'arned circuit judge of the claims of the respective parties.
2. The court, under objection by the plaintiffs, permitted the defendant to introduce evidence of the conversations had between the parties leading up to the giving *632of this deed and the contract, upon the theory that the consideration for the deed was open to parol. proof. Whether this ruling was correct, we need not determine. At the request of the defendant, the entire transaction, including the written and parol evidence, was placed before the jury; and they were instructed that if the plaintiffs agreed to pay the taxes, commissions, and expenses incurred by the defendant, or any part thereof, they should allow it. That the jury did allow some of these items is evident from the amount of their verdict. We see no error upon this branch of the case.
3. The court properly construed the written contract to mean that the plaintiffs were entitled to receive one-half the gross amount of the sales. The title was in defendant, and he could sell at any time and for any amount he chose to. Plaintiffs parted with their title, and had no control or voice in the matter. It was evidently not contemplated that defendant should employ subagents to make these sales at the expense of the plaintiffs, or postpone a sale for years, and charge the taxes against them.
All the questions were left to the jury under a very clear and- fair charge.
The judgment is affirmed.
The other Justices concurred.